DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remark, filed 1/15/2021, with respect to claims 1-25 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-25 has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 4/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10/764,179 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or to fairly suggest a single stage packet sub-engine, coupled to the memory and to the packet buffer and configured to process a single packet at a time, to receive the data packets from the packet buffer, to determine for a received data packet which of the plurality of look up tables is to be searched for a matching entry, to search the determined look up table for a matching entry, to process the received data packet according to the collection of actions in the matching entry, to determine whether a further look up table of the plurality of look up tables is to be searched for a further matching entry, and to return the processed data packet to the packet buffer where a further look up table is not to be searched, and to search the further look up table for a further matching entry and further process the processed packet according to the collection of actions in the further matching entry where a further look up table is to be searched for a matching entry in conjunction with other limitations in independent claims 1 and 14.
	The reason for allowance is similar to reason for allowance of parent application, US Patent No. 10,764,179.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bifulco et al. (US Pub. No. 2019/0014061) teaches a stateful network packet processing system includes first and second stages and distribution mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466